Citation Nr: 1214446	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-19 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial, compensable disability rating for status-post repair of left pectoralis muscle rupture.

2.  Entitlement to an initial disability rating in excess of 10 percent for scar residual of status-post repair of left pectoralis muscle rupture.

3.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.

4.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1993 to August 1996, and from February 2001 to April 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the RO that granted service connection for status-post repair of left pectoralis muscle rupture evaluated as 0 percent (noncompensable) disabling, and for scar residual of status-post repair of left pectoralis muscle rupture evaluated as 10 percent disabling; and granted service connection for a right knee disability evaluated as 10 percent disabling, and for a left knee disability evaluated as 10 percent disabling-each effective April 27, 2007.  The Veteran timely appealed for higher initial ratings.

In January 2009, the Veteran testified during a hearing before RO personnel.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected disabilities render him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The issues of higher initial ratings for a right knee disability and for a left knee disability, and for entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the course of the rating action on appeal, status-post repair of left pectoralis muscle rupture involving Muscle Group II and III has been manifested primarily by loss of power, pain, weakness, and impairment of movement; and has been productive of no more than moderate muscle disability. 

3.  Throughout the course of the rating period on appeal, the scar residual of status-post repair of left pectoralis muscle rupture has been tender and painful.


CONCLUSIONS OF LAW

1.  Throughout the course of the rating action on appeal, the criteria for a 20 percent disability rating for status-post repair of left pectoralis muscle rupture involving Muscle Group II and III have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.56, 4.73, Diagnostic Code 5302 (2011).

2.  The criteria for an initial disability evaluation in excess of 10 percent for scar residual of status-post repair of left pectoralis muscle rupture are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claims for higher initial ratings arise from his disagreement with the initial evaluations assigned, following grants of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

It appears that all available records have been obtained.  The record also reflects that the Veteran underwent VA examination, which provides appropriate clinical findings so as to allow the Board to evaluate the Veteran's service-connected disability.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).


II.  Higher Initial Disability Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of chest pain and scar pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A.  Status-Post Repair of Left Pectoralis Muscle Rupture

Service connection has been established for status-post repair of left pectoralis muscle rupture.  The RO originally evaluated the Veteran's disability under Diagnostic Code 5202 as 0 percent (noncompensable) disabling based on residual deformity in the absence of malunion or dislocation of the shoulder joint.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  In the instant case, the Veteran is left-handed; hence, his left shoulder is considered his major upper extremity.

Compensable ratings are provided under 38 C.F.R. § 4.71a, Diagnostic Code 5202, for fibrous union, nonunion (false flail joint), or loss of the head (flail joint) of the humerus, or for malunion or recurrent dislocation of the scapulohumeral joint; and under 38 C.F.R. § 4.71a, Diagnostic Code 5203, for malunion, nonunion, or dislocation of the clavicle or scapula.  Here, such disabilities of the humerus, clavicle, or scapula are not demonstrated.

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2011).

Alternatively, under Diagnostic Code 5201, a 20 percent evaluation is warranted for motion of the major arm limited to shoulder level.  A 30 percent rating is assignable for motion of the major arm limited to midway between the side and shoulder level.  A maximum 40 percent rating is assignable for the major upper extremity, when motion is limited to within 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The standard ranges of motion for shoulder abduction and forward elevation (flexion) are 180 degrees.  38 C.F.R. § 4.71, Plate I.

With regard to muscle injuries, the provisions of Diagnostic Code 5302 provide that the function of Muscle Group II is the depression of arm from vertically overhead to hanging at side (the extrinsic muscles of the shoulder girdle involved are the Pectoralis major II (costosternal); latissimus dorsi and teres major (teres major, although technically an intrinsic muscle, is included with latissimus dorsi).  This muscle group also allows for the downward rotation of scapula using the pectoralis minor; and the rhomboid, which are also extrinsic muscles of the shoulder girdle; and acts with Group III in forward and backward swinging of the arm.  38 C.F.R. § 4.73, Diagnostic Code 5302.

The provisions of Diagnostic Code 5303 provide that the function of Muscle Group III is to elevate and abduct the arm to shoulder level, and to allow forward and backward swinging of arm.  This muscle group includes the pectoralis major I (clavicular) and deltoid.  The function is elevation and abduction of the arm to the level of the shoulder and it acts with the trapezius and levator scapulae of Muscle Group II in forward and backward swing of the arm.  38 C.F.R. § 4.73, Diagnostic Code 5303.

Both of these diagnostic codes provide a zero percent evaluation for slight muscle disability of either the dominant or non-dominant side of the body.  A 20 percent rating requires moderate injury.  A 30 percent rating requires moderately severe injury.  A 40 percent rating requires severe injury.  38 C.F.R. § 4.73, Diagnostic Codes 5302, 5303.

Regulations Pertaining to Muscle Injuries

The provisions of 38 C.F.R. § 4.55 are as follows:

(a) A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  (b) For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions:  6 muscle groups for the shoulder girdle and arm (Diagnostic Codes 5301 through 5306); 3 muscle groups for the forearm and hand (Diagnostic Codes 5307 through 5309); 3 muscle groups for the foot and leg (Diagnostic Codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (Diagnostic Codes 5313 through 5318); and 5 muscle groups for the torso and neck (Diagnostic Codes 5319 through 5323). (c) There will be no rating assigned for muscle groups which act upon an ankylosed joint, with the following exceptions: (1) In the case of an ankylosed knee, if muscle group XIII is disabled, it will be rated, but at the next lower level than that which would otherwise be assigned.  (2) In the case of an ankylosed shoulder, if muscle groups I and II are severely disabled, the evaluation of the shoulder joint under diagnostic code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups themselves will not be rated.  (d) The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  (e) For compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  (f) For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under the provisions of Sec. 4.25.

The provisions of 38 C.F.R. § 4.56 are as follows:

(a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  

(b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  

(c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  

(d) Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe as follows: 

(1) Slight disability of muscles--(i) Type of injury.  Simple wound of muscle without debridement or infection.  (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.  (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  

(3) Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  

(4) Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

Factual Background

Service treatment records show that the Veteran ruptured his left pectoralis muscle while doing pushups.  He felt a ripping sensation in his arm, and had severe pain during physical therapy rehabilitation; retraction of the left pectoralis major muscle was noted.  In April 2001, the Veteran underwent a left pectoralis major exploration and intertendinous repair.  Records show there was a complete rupture, with both the sternal and clavicular heads ruptured intratendinously.  Following the procedure, the Veteran was hospitalized for pain control.  His shoulder was immobilized for four weeks, and the Veteran was not to perform any active resistance exercises to the pectoralis for three months.  Full activities by six months were expected.

During a December 2007 VA examination, the Veteran reported residual pain in the left chest at the area of the rupture; and stated that he could not put his hands behind his back because of severe pain in the left chest.  The Veteran also reported that he could not do any type of strength training because of persistent pain in the area of the rupture.  He restricted lifting, and was unable to do push-ups because of residual pain and a sensation of weakness in the left chest.  The Veteran reported difficulty doing overhead activities because of pain in the left chest, and was unable to play sports.

Examination in December 2007 revealed that the range of motion of the left shoulder was to 160 degrees on abduction; to 160 degrees on forward flexion; to 70 degrees on extension; to 90 degrees on external rotation; and to 70 degrees on internal rotation with pain.  There was no significant change on repetitive movement against resistance.  X-rays of the chest were normal.  The assessment was status-post repair surgery of the left pectoralis muscle rupture.  The examiner indicated that there was residual deformity with retraction of the sternal costal head of the left pectoralis, persisting; and mild impairment of daily occupational activities.

In January 2009, the Veteran testified that he never had full strength back with his chest, and that it was painful to put his hand behind his back.  

Analysis

At the outset of this discussion, the Board notes that the Veteran's disability was originally evaluated by the RO using Diagnostic Code 5202, but that the disability was subsequently reevaluated under Diagnostic Code 5302.  In this regard, the Board notes that service treatment records reflect that the Veteran's in-service muscle injury involved a complete rupture of the pectoralis major, with both the sternal and clavicular heads ruptured intratendinously.  For this reason, the Board finds that Diagnostic Codes 5302 and 5303 are both potentially applicable.  However, as Muscle Groups II and III both act upon entirely upon the same joint, and, in fact, both act together to allow forward and backward swinging of arm, the Board finds that awarding separate disability ratings under both Diagnostic Codes would clearly violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 (2011).  Therefore, the Board finds that a compensable rating is permissible under only one of these muscle codes.  Furthermore, the Board notes that the criteria of each code assigns the same percentage evaluation for slight, moderate, moderately severe, or severe disability.  Thus, neither code provides the potential for a higher disability evaluation than the other code.  Finally, as the manifestations of the Veteran's disability are noted to include some limitation in internal rotation, in addition to the limitation in both abduction and forward flexion, the Board finds that Diagnostic Code 5302 more closely approximates the overall impairment resulting from his disability.

In this regard, having found that Diagnostic Code 5302 is the most appropriate muscle code under which to evaluate his disability, the Board concludes that the evidence reveals moderate injury, but no more, under the criteria of 38 C.F.R. § 4.56.  The Veteran has complained of one or more of the cardinal signs and symptoms of muscle disability-e.g., loss of power, weakness, and impairment of movement.  There is no evidence of muscle atrophy, or of intermuscular binding and scarring.  Moderately severe or severe muscle injury is not demonstrated.  As noted, recent VA examination also showed limitation of internal rotation of the shoulder with pain, and noted mild impairment with activities.

Given these findings, the Veteran's complaints of painful and limited motion, the provisions of 38 C.F.R. § 4.55 for muscle injuries in the same anatomical region, and DeLuca, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence meets the criteria for a 20 percent disability rating under Diagnostic Code 5302.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
  
Here, the evidence does not reflect that the injuries to Muscle Group II or III are moderately severe to warrant a disability rating in excess of 20 percent.  See Diagnostic Code 5303.  Loss of deep fascia or of muscle substance, or of extensive and adherent scars are not demonstrated.

Furthermore, the criteria for a higher alternative rating under Diagnostic Codes 5200 or 5201 are not met, and separate ratings under such codes would violate the anti-pyramiding provisions, as the 20 percent rating assigned under Diagnostic Code 5302 already contemplates limitation of motion of the shoulder joint. 

In addition, the evidence reflects that his symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

B.  Scar Residual of Status-Post Repair of Left Pectoralis Muscle Rupture 

Service connection has been established for scar residual of status-post repair of left pectoralis muscle rupture, effective April 2007.  The RO assigned an initial 10 percent disability rating under 38 C.F.R. § 4.118,  Diagnostic Code 7804, pertaining to scars.

Disabling effects are to be rated either as scars or as impairment of function, whichever results in the higher rating.  38 C.F.R. § 4.118, Diagnostic Code 7805.  Although, no more than one of these ratings may be assigned without violating the rule against the pyramiding of disabilities.  38 C.F.R. § 4.14.  

More recent changes to the rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)), and, hence, are inapplicable in this case.

A 10 percent rating may be assigned for scars that are unstable, that are painful on examination, or that limit the function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2008).  

A superficial scar is one that is not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2).  A scar at a location other than the head, face, or neck that is superficial and that does not cause limitation of motion would have to have an area exceeding 144 square inches (929 square centimeters) to warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

A deep scar is one that is associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  A scar at a location other than the head, face, or neck that is deep or that causes limitation of motion would have to have an area exceeding 6 square inches (39 square centimeters) to warrant a 10 percent rating, 12 square inches (77 square centimeters) to warrant a 20 percent rating, 72 square inches (465 square centimeters) to warrant a 30 percent rating, or 144 square inches (929 square centimeters) to warrant a 40 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801.

The objective evidence does not support a higher initial disability rating on the basis of scars. 

The Veteran's medical history reflects that he underwent a left pectoralis major exploration and intertendinous repair in April 2001.  

The report of a December 2007 VA examination reflects the presence of a 14-centimeter post-surgical scar, with mild hyperpigmentation noted, over the anterior axillary area.  As noted above, examination revealed a palpable and visible retraction of the sterna-costal head of the left pectoralis; tenderness of the scar also was noted.

The objective evidence reflects that the Veteran's service-connected scar residual has been manifested primarily by a superficial scar that is painful on examination.  Solely on the basis of tender and painful scarring, the evidence does not meet the criteria for a higher initial disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Loss of function of the body part affected has not been demonstrated; no other diagnostic codes are applicable.

Thus, the weight of the evidence is against the grant of a higher initial disability rating for scar residual of status-post repair of left pectoralis muscle rupture.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2008).  The objective clinical findings outweigh the Veteran's lay assertions regarding severity.

C.  Extraschedular Consideration

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected status-post repair of left pectoralis muscle rupture and for scar residual of status-post repair of left pectoralis muscle rupture are adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A 20 percent disability rating for status-post repair of left pectoralis muscle rupture is allowed, subject to the regulations governing the award of monetary benefits.

A higher initial disability evaluation for scar residual of status-post repair of left pectoralis muscle rupture is denied.


REMAND

The Veteran contends that the service-connected left knee disability and service-connected right knee disability are more severe than currently rated, and warrant higher disability ratings.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. at 368.

The Veteran was last afforded a VA examination to evaluate the severity of his service-connected left knee disability and service-connected right knee disability in December 2007.  At that time the Veteran reported that he was doing side straddles in service in February 2000, and that he slipped and felt a popping sensation in his left knee.  He subsequently had recurrent episodes of effusion, pain, and instability of the left knee; and underwent drilling of his medial femoral condyle, and debridement of loose articular fragments and several loose foreign bodies.  Repeat surgery of the left knee was performed in 2002, and post-surgical complications resulted in additional knee irrigation and drainage procedures in December 2002.  
  
Although the Veteran related a history of intermittent locking and instability of the left knee, the examiner in December 2007 found no erythema and no effusion; and found negative Drawer, negative Lachman, and negative McMurray signs.  The examiner did not document any findings of left knee instability.  X-rays revealed narrowing of the medial joint compartment with diffuse osteoarthritic changes.

With regard to the right knee, the December 2007 examiner found no joint effusion and no point tenderness.  Range of motion was from 140 degrees on flexion to 0 degrees on extension.  Flexion decreased minimally to 132 degrees, secondary to pain.  The examiner did not indicate whether Drawer, Lachman, and McMurray signs were negative or positive; nor were any findings of right knee instability documented.  Moderate degenerative arthritis in the right knee was shown by X-rays.  

Since then, the Veteran described a worsening of both knee disabilities; and underwent MRI scans in July 2008.  Also in July 2008, the Veteran reported daily pain with weight-bearing; and reported swelling, locking, and giving way of the right knee.

In January 2009, the Veteran testified that he was not able to stand very long or walk far due to knee pain.

VA's General Counsel has also held that separate ratings can be provided for a claimant who has compensable arthritis and instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

A separate rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2011); see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

In addition, separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Accordingly, the Board finds that the evidence of record is inadequate to properly evaluate the service-connected left knee disability, and the service-connected right knee disability; and that a new VA examination, with more contemporaneous medical findings responsive to the points raised above, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Moreover, adjudication of the claims for higher, initial disability ratings should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time based on the facts found), pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), is appropriate.

TDIU Benefits 

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the Veteran's claims for higher disability ratings include consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Service connection has been established for status-post repair of left pectoralis muscle rupture, now rated as 20 percent disabling; for scar residuals of status-post repair of left pectoralis muscle rupture, rated as 10 percent disabling; for post-traumatic degenerative arthritis of the left knee, rated as 10 percent disabling; and for post-traumatic degenerative arthritis of the right knee, rated as 10 percent disabling.  The combined disability rating currently does not meet the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).

Where the percentage requirements for TDIU benefits under 38 C.F.R. § 4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran is not currently working, and that he last worked for the Post Office prior to active service.  His levels of education and any continuing training are not indicated.

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination for evaluation of the service-connected left knee disability and the service-connected right knee disability.  All appropriate tests, including X-rays, should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner(s), and the report of the examination(s) should note review of the file. 

The examiner should specify the degrees of flexion and extension for each knee, and should note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination. This determination should be expressed in terms of degrees of additional limited motion.

The examiner should also comment specifically on whether there is recurrent subluxation or lateral instability in each knee; and if present, on its severity (mild, moderate or severe).  

The examiner should render specific findings as to the impact of the service-connected left knee disability and service-connected right knee disability, on the Veteran's ability to work.  

These specific findings are needed to rate the Veteran's disabilities in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

2.  Afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) should interview the Veteran as to his employment and education history.  The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected status-post repair of left pectoralis muscle rupture; scar residuals of status-post repair of left pectoralis muscle rupture; post-traumatic degenerative arthritis of the left knee; post-traumatic degenerative arthritis of the right knee; and any others, preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner(s) should set forth a rationale for the conclusions reached.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal, taking into consideration all applicable rating criteria, and staged ratings pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).  The claim for an award of TDIU benefits should take into consideration provisions of 38 C.F.R. § 4.16(b).  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


